Citation Nr: 1738993	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date of April 14, 2009, for the grant of service connection for peripheral neuropathy of the lower right extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The contents of the electronic claims file currently available for review by the Board are entirely contained in the Virtual VA system and VBMS.  However, it appears that a portion of the pertinent contents of the claims file has not been properly associated with these electronic databases and is currently missing and unavailable for review.

The missing documents include, but are not limited to, the following: the April 14, 2009 claim, medical records from the Martinez VA Medical Center (VAMC) for the period January 2009 to April 2009, the July 2009 VA examination, the March 2010 Notice of Disagreement, and a May 2013 claim filing.  These are pertinent to the claim.  Therefore a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding records with the electronic claims folder, specifically including but not limited to the April 14, 2009, claim, medical records from the Martinez VA Medical Center (VAMC) for the period January 2009 to April 2009, the July 2009 VA examination, the March 2010 Notice of Disagreement, and a May 2013 claim filing.

The AOJ should take all procedurally appropriate actions to rebuild the contents of the claims file.  Actions should include, but not be limited to, providing specific notice requesting the appellant to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

2.  All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form. Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the electronic claims file must be associated with the claims file.

3.  After completion of the above, readjudicate the issue on appeal.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




